Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

EXECUTIVE EMPLOYMENT AGREEMENT made as of September 30, 2005, by and between ADE
CORPORATION, a Massachusetts corporation (the “Company”), having its principal
offices at 80 Wilson Way, Westwood, MA 02090, and DR. CHRIS L. KOLIOPOULOS (the
“Executive”), an individual with an address at 4080 N. Placita de Carrillo,
Tucson, AZ 85750.

The parties agree as follows:

1.             Employment, Duties and Acceptance.

(a)          The Company hereby employs the Executive during the Term (defined
below) to render exclusive and full-time services as the President and Chief
Executive Officer (“CEO”) of the Company and, in connection therewith, to
perform such duties as are customarily assigned to individuals serving in such
positions and such other duties as the Executive shall reasonably be directed to
perform by the Board of Directors of the Company (the “Board”).

(b)          The Executive accepts such employment and shall render the services
referred to above. The Executive shall devote his full working time and energies
(excluding periods of vacation and personal time off to which he is entitled) to
the business and affairs of the Company and agrees to use his best efforts,
skills and abilities to promote the Company’s interests. Notwithstanding the
foregoing, the Executive may devote such reasonable time as may be necessary, to
the extent that it does not interfere with the performance of his duties and
responsibilities hereunder, to (i) service on boards of directors of other
companies, if approved in advance by the Board, and (ii) such other business
activities as the Board may approve in advance.

2.            Term. The term of the Executive’s employment pursuant to this
Agreement (the “Term”) commenced on June 20, 2002 and shall continue until June
20, 2008, unless extended by mutual agreement of the Company and the Executive
or unless sooner terminated pursuant to Paragraph 4 of this Agreement.

3.            Compensation and Benefits. Subject to the Executive’s adherence to
all of his responsibilities under this Agreement and all other agreements with
the Company, the Executive shall be entitled to receive the following
compensation and benefits during his employment with the Company:

(a)     As compensation for all services to be rendered to the Company by the
Executive, the Company shall pay the Executive (i) from and after September 12,
2005, a salary of $407,000 per annum, subject to increase in the sole discretion
of the Board (the “Base Salary”), and (ii) such incentive or bonus compensation
as the Board in its sole discretion may determine to pay to the Executive from
time to time, all such compensation to be payable in accordance with the payroll
policies of the Company as from time to time in effect, less such deductions as
shall be required to be withheld by applicable law and regulations. The Base
Salary shall be reviewed by the Board at least annually, either before or at its

 

 

 


--------------------------------------------------------------------------------

 

meeting following the Annual Meeting of Stockholders of the Company, and any
increases shall be effective as of the date of the Company’s payroll period
ending closest to the date of such Annual Meeting. The Base Salary shall not be
subject to reduction without the consent of the Executive.

(b)          The Executive shall be permitted during his employment, if and to
the extent eligible, to participate in all group insurance programs and other
fringe benefit plans which the Company shall make available to its executive
employees.

(c)          The Executive shall be entitled to personal time off in accordance
with the Company’s policies as in effect from time to time.

(d)          Subject to such policies as may from time to time be established by
the Company, the Company shall pay or reimburse the Executive for all reasonable
and necessary expenses actually incurred or paid by the Executive in the course
of performing his duties hereunder upon presentation of expense statements or
vouchers or such other supporting information as the Company may require.

4.            Termination of Employment. The Executive’s employment with the
Company may or shall be terminated prior to the scheduled expiration of the Term
as follows:

(a)          Death. The Executive’s employment with the Company shall terminate
automatically upon the Executive’s death.

(b)          Disability. The Company may terminate the Executive’s employment
with the Company if the Executive becomes Disabled, such termination to be
effective 30 days after notice from the Company to the Executive, unless such
Disability shall have ceased and the Executive shall have returned to full-time
performance of his duties within such 30 day period. As used in this Agreement,
“Disabled” and “Disability” with respect to the Executive shall mean that as a
result of the Executive’s incapacity due to physical or mental illness or
physical injury (excluding illness or injury which was caused by substance abuse
by the Executive), the Executive shall have failed substantially to perform his
duties and responsibilities hereunder (i) for a period of one hundred twenty
(120) consecutive days or (ii) for an aggregate of one hundred twenty (120) days
during any period of twelve (12) consecutive months.

(c)          Cause. The Company shall have the right to terminate the
Executive’s employment for Cause (as defined below) at any time upon written
notice to the Executive, stating in reasonable detail the basis for such
termination. As used in this Agreement, the term “Cause” shall mean any of (i) a
material breach by the Executive of his obligations under this Agreement or any
other agreement between the Executive and the Company, including the
Confidentiality Agreement (defined below); (ii) the willful or knowingly
reckless engaging by the Executive in conduct which is or may be materially
financially injurious to the Company; (iii) the commission by the Executive of
fraud, embezzlement or theft against the Company; or (iv) conviction of, or the
Executive’s written admission to, a felony; provided, however , that in the
event of a potential termination for any Cause specified in clauses (i) and (ii)
above, such termination shall

 

2

 

 


--------------------------------------------------------------------------------

 

not be effective unless the Executive shall have received notice from the
Company setting forth in reasonable detail the basis of the proposed termination
and the Executive shall have been provided a period of thirty (30) days from
receipt of such notice to cure or correct the conduct (if it is susceptible of
cure or correction) giving rise to such potential termination.

(d)          Without Cause. The Company shall have the right to terminate the
Executive’s employment at any time, other than for Cause, Disability or death,
upon written notice to the Executive.

(e)          Termination Due to Job Restructuring. The Executive shall have the
right to terminate his employment hereunder, upon sixty (60) days prior written
notice to the Company stating in reasonable detail the basis for his
termination, if the Executive is no longer the CEO of the Company or if his
duties and responsibilities are so materially diminished that they are no longer
consistent with the duties and responsibilities of the CEO of the Company
(regardless of whether such change in title, duties or responsibilities results
from a merger, change of control of the Company, action by the Board or
otherwise) or if the Executive’s Base Salary is reduced by more than 10% without
his consent; provided, however, that if, during such 60 day period, the Company
restores the Executive’s title or duties and responsibilities to the level
required by this subparagraph (e), or reverses the reduction of his Base Salary,
as the case may be, then the Executive’s notice of termination shall not be
effective; and provided, further that in the event the Executive shall fail to
send the Company a notice of termination pursuant to this subparagraph (e)
within 30 days of the effective date of a proposed change in his title or duties
and responsibilities, the Executive’s rights under this subparagraph (e) shall
cease with respect to such change.

(f)           Resignation. The Executive shall have the right to terminate his
employment hereunder at any time by written notice to the Company.

5.            Severance.

(a)          If the Executive’s employment with the Company terminates on
account of his death, as provided in Paragraph 4(a), or if the Company
terminates the Executive’s employment on account of his Disability, in
accordance with Paragraph 4(b), or for Cause, in accordance with Paragraph 4(c),
or if the Executive terminates his employment pursuant to Paragraph 4(f), all of
the Executive’s compensation and benefits shall terminate on the date of
termination of his employment, except for (i) benefits to which he may continue
to be entitled under the Company’s benefit plans, and (ii) as provided in
Paragraph 6 below.

(b)          If the Company terminates the Executive’s employment other than for
Cause, Disability or death, in accordance with Paragraph 4(d), or if, upon
expiration of the Term, the Company does not offer to extend the Term for at
least one additional year on the same terms and conditions set forth herein, or
if the Executive terminates his employment in accordance with Paragraph 4(e),
all of the Executive’s compensation and benefits (except (i) continuation of
benefits under the Company’s health insurance plans,

 

3

 

 


--------------------------------------------------------------------------------

 

to the extent permitted by such plans, (ii) as otherwise provided in the
Company’s benefit plans and (iii) as otherwise provided in Paragraph 6 below)
shall terminate on the date of termination of his employment, and subject to the
Executive executing and delivering to the Company a general release and waiver
(in a form reasonably satisfactory to the Company) of all claims against the
Company, its subsidiaries and their respective officers and directors and
subject to the Executive’s compliance with the terms and conditions contained in
this Agreement and the Confidentiality Agreement, the Company shall pay to the
Executive severance compensation for 24 months following the termination of his
employment at a rate per annum equal to his annualized Base Salary as of the
date of termination, minus withholdings as required by law or as authorized by
the Executive, such severance compensation to be payable in accordance with the
payroll policies of the Company for members of the management team as in effect
from time to time.

(c)          Except to the extent otherwise required by applicable law, within
90 days after the Executive’s employment with the Company terminates for any
reason, the Company shall remove all restrictions imposed by the Company on the
transfer of Company securities owned by the Executive.

6.            Acceleration of Options. In the event that a Change of Control
Transaction (defined below) occurs or is pending or if the Executive’s
employment with the Company terminates on account of his death (as provided in
Paragraph 4(a)) or if the Company terminates the Executive’s employment on
account of his Disability (in accordance with Paragraph 4(b)), all unvested
options to acquire the Company’s capital stock which the Executive holds shall,
on the date of and immediately prior to the consummation of such Change of
Control Transaction or termination of the Executive’s employment on account of
his death or Disability, as the case may be, accelerate and become immediately
exercisable in full for a period of two (2) years following the date of the
consummation of such Change of Control transaction, notwithstanding any stock
option plan of the Company or any stock option agreement between the Company and
the Executive. The Company undertakes to amend all stock option agreements
between the Executive and the Company to conform to the provisions of this
Paragraph 6. For purposes of this Agreement, "Change in Control Transaction"
means the occurrence in a single transaction or in a series of related
transactions of any one or more of the following events:

(a)          any person (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company's then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;

(b)          there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction; or

 

4

 

 


--------------------------------------------------------------------------------

 

(c)          there is consummated a sale, lease, license or other disposition of
all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.

7.            Non-Disparagement.

(a)          The Executive agrees not to take any action or make any statement,
written or oral, that disparages the Company or any of the Company’s directors,
officers, employees or agents, or that has the intended or foreseeable effect of
harming the Company’s reputation or the personal or business reputation of any
of the Company’s directors, officers, employees or agents.

(b)          The Company agrees, on behalf of its directors and officers, not to
make any statement, written or oral, that disparages or criticizes the
Executive, and not to take any action that is intended to, or that does in fact,
damage the business or reputation of the Executive or that interferes with,
impairs or disrupts his normal business operations, provided that such business
and operations do not conflict with the Executive’s obligations under this
Agreement and any confidentiality and non-competition (or similar) agreement
between the Executive and the Company (herein referred to as the
“Confidentiality Agreement”), and provided, further that this subparagraph (b)
shall not apply to any action or statement by the Company, its directors or
officers relating to (i) claims arising out of fraud or willful misconduct by
the Executive while serving as an officer or employee of the Company, (ii) the
Company’s rights and the Executive’s obligations under this Agreement (including
the Confidentiality Agreement).

8.            General Provisions.

(a)          Severability. The invalidity or unenforceability of any provision
of this Agreement shall in no way affect the validity or enforceability of any
other provisions or any part hereof.

(b)          Interpretation. The singular includes the plural, and the plural
includes the singular. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“herein”, “hereof”, “hereunder” and words of like import shall refer to this
Agreement as a whole and not to any particular section or subdivision of this
Agreement.

(c)          Governing Law. This Agreement is intended to operate as a contract
under seal and shall be governed by and construed in accordance with the laws of
The Commonwealth of Massachusetts without regard to conflict of laws rules. EACH
PARTY WAIVES ITS RIGHT TO CLAIM A TRIAL BY JURY IN ANY ACTION ARISING OUT OF
THIS AGREEMENT. The parties hereby consent to the exclusive jurisdiction of the
courts of the United States of America and of The Commonwealth of

 

5

 

 


--------------------------------------------------------------------------------

 

Massachusetts, both sitting in Boston, Massachusetts, for any action, suit or
proceeding arising out of or relating to this Agreement, and waive any objection
which they may now or hereafter have to the laying of venue of any such action
brought in such courts.

(d)          Enforcement. The Executive recognizes and agrees that enforcement
of this Agreement is necessary to ensure the preservation, protection and
continuity of the business, confidential and proprietary information and
goodwill of the Company, and accordingly agrees that the covenants, agreements
and restrictions set forth herein are reasonable as to time and scope. The
Executive also acknowledges and agrees that any actual or threatened breach by
the Executive of this Agreement would result in irreparable damage to the
Company and that money damages would not provide an adequate remedy to the
Company. Accordingly, the Executive agrees that in the event of any such breach,
the Company shall have, in addition to any and all remedies of law, the right to
have the provisions of this Agreement specifically enforced and to obtain
injunctive and other equitable relief to enforce the provisions of this
Agreement. Each of the undertakings of the Executive set forth in this Agreement
shall be construed as independent covenants and the existence of any claim or
cause of action by the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the restrictions imposed on the Executive by, and the undertakings of
the Executive set forth in, this Agreement.

(e)          Entire Agreement. This Agreement constitutes the entire agreement
between the Executive and the Company concerning the terms and conditions of the
Executive’s employment with the Company and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the Executive and the Company.

(f)           Consultation with Counsel; No Representations. The Executive
acknowledges and agrees that he has had a full and complete opportunity to
consult with counsel of his own choosing concerning the terms, enforceability
and implications of this Agreement, and that the Company has not made any
warranties, representations or promises to the Executive regarding the meaning
or implication of any provision of this Agreement, other than as stated herein.

(g)          Modification; Waiver. This Agreement may be amended or modified
only by a written instrument signed by the Executive and the Company. The
failure of either party at any time to require the performance of any provision
of this Agreement shall in no manner affect the right of such party at a later
time to enforce the same provision.

(h)          Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective heirs,
legal representatives, successors and assigns and to the benefit of the
Company’s directors, officers, employees and agents, provided that the Executive
may not assign this Agreement or any of his rights hereunder to any other
person.

(i)            Notices. All notices and other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when

 

6

 

 


--------------------------------------------------------------------------------

 

delivered in person (including by any commercial courier service) or five (5)
days after mailing by United States certified or registered mail, return receipt
requested, postage prepaid, to a party at his or its address set forth at the
beginning of this Agreement or such other address as either party may furnish to
the other by notice in writing, except that notices of change of address shall
be effective only upon receipt.

(j)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original
and all of which together shall constitute one and the same agreement.

WITNESS the execution of this Employment Agreement under seal as of the date
first above written.

 

EXECUTIVE:

 

/s/ Dr. Chris L. Koliopoulos
Dr. Chris L. Koliopoulos

 

 

ADE CORPORATION

 

By:/s/ Brian James

Brian James, Executive Vice President

and Chief Financial Officer

 

 

 

 

7

 

 

 

 